Exhibit 10(h)

LOGO [g50646ex10_icov.jpg]

DEFERRED COMPENSATION PLAN

(409A Non-Grandfathered Component)

of

UNION PACIFIC CORPORATION

(Effective as January 1, 2009)



--------------------------------------------------------------------------------

ARTICLE ONE

Scope of Plan and Definitions

 

1.1 Purpose and Scope of Plan - The purpose of the Plan (this and other
capitalized terms having the meanings set forth below) is to provide a deferral
opportunity and related benefits to Eligible Employees who participate in EIP
and SIP. The Plan is intended to be an unfunded nonqualified deferred
compensation plan that is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees of the Company, pursuant to sections 201, 301 and 401 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and, as such, to be
exempt from the provisions of Parts 2, 3 and 4 of Subtitle B of Title I of
ERISA. The rights of each Participant and his Beneficiaries to benefits under
the Plan shall be governed by the Plan as set forth herein and as it may
hereafter be amended from time to time. This Plan is effective January 1, 2009,
unless expressly provided otherwise herein.

 

1.2 Applicability - The Deferred Compensation Plan was bifurcated into two
components, effective January 1, 2009. As reflected in the terms of this
Non-Grandfathered Plan, one such component is applicable solely to those amounts
that were not, as of December 31, 2004, both credited to a Participant’s Account
and fully vested or as to which the Participant had a vested right in accordance
with the terms of the Deferred Compensation Plan as in effect on December 31,
2004 (including related investment gains and losses occurring thereafter). With
respect to any other amounts credited to a Participant’s account under the
Deferred Compensation Plan, the rights of the Participant and his Beneficiaries
shall be governed by the component of the Deferred Compensation Plan known as
the “Deferred Compensation Plan (409A Grandfathered Component) of Union Pacific
Corporation, as amended and restated effective January 1, 2009.” Prior to
January 1, 2009, with respect to all amounts credited under the Deferred
Compensation Plan that were subject to section 409A of the Code, the Deferred
Compensation Plan was administered in good faith compliance with section 409A of
the Code.

 

1.3 Definitions - As used in the Plan, the following terms shall have the
meanings set forth below, unless a different meaning is plainly required by the
context:

 

  (a) “Account” shall mean the entries maintained on the books of the Company
which represent a Participant’s interest under the Non-Grandfathered Plan. The
term “Account” shall refer to:

(1) The value of amounts credited to a Participant under the Deferred
Compensation Plan as in effect on January 1, 2005, other than amounts (including
investment gains and losses thereon) which under the terms of the Deferred
Compensation Plan were credited and fully vested or as to which the Participant
had a vested right, as of December 31, 2004, valued



--------------------------------------------------------------------------------

in accordance with Article 3 and adjusted for payments made pursuant to Article
4.

(2) The value of amounts credited to a Participant’s Account pursuant to
Section 2.1, valued in accordance with Article 3 and adjusted for payments made
pursuant to Article 4.

Under no circumstances shall a Participant’s Account under this
Non-Grandfathered Plan be deemed to include amounts (including investment gains
and losses thereon) which under the terms of the Deferred Compensation Plan were
credited and fully vested or as to which the Participant has a vested right as
of December 31, 2004.

 

  (b) “Award” shall mean an award as defined under EIP or SIP consisting of cash
or stock units. Stock options or retention share awards are not eligible for
deferral under this Plan.

 

  (c) “Award Account” shall mean the entries maintained on the books of the
Company which represent a Participant’s interest under the Plan with respect to
each separate Award payable to the Participant under EIP or SIP that the
Participant elects to defer under the terms of this Non-Grandfathered Plan. Each
Award Account shall separately reflect the Participant’s interest in each
investment fund established under Section 3.1.

 

  (d) “Beneficiary” shall mean the person designated by a Participant to receive
his interest under the Deferred Compensation Plan in the event of his death
hereunder pursuant to procedures adopted by the Committee. Absent such
designation, the Participant’s Beneficiary shall be his estate.

 

  (e) “Committee” shall mean the Compensation and Benefits Committee of the
Board of Directors of the Company, or such other committee of the Board of
Directors as may from time to time be designated by the Board of Directors to
administer the Deferred Compensation Plan.

 

  (f) “Deferred Compensation Plan” shall mean the Union Pacific Corporation
Deferred Compensation Plan, as it may be amended from time to time. The Deferred
Compensation Plan is comprised of the following components, each of which is set
forth in a separate document: (1) The Union Pacific Corporation Deferred
Compensation Plan (409A Grandfathered Component), and (2) The Union Pacific
Corporation Deferred Compensation Plan (409A Non-Grandfathered Component).

 

  (g) “EIP” shall mean the Union Pacific Corporation Executive Incentive Plan,
effective May 5, 2005, and as it may thereafter be amended from time to time,
and any successor executive incentive plan.

 

2



--------------------------------------------------------------------------------

  (h) “Eligible Employee” shall mean an employee eligible to receive an Award
who the Committee has designated as eligible to participate in this Plan.

 

  (i) “Participant” shall mean (1) any Eligible Employee for whom credits have
been or are being made hereunder, or (2) any former Eligible Employee for whom
credits have been made hereunder and who either (A) continues to be employed by
the Company or an Affiliated Company, or (B) has an interest in all or a portion
of his Account which has not been distributed pursuant to Article 4.

 

  (j) “Plan” or “Non-Grandfathered Plan” shall mean the Union Pacific
Corporation Deferred Compensation Plan (409A Non-Grandfathered Component),
effective as of January 1, 2009 as set forth herein, and as it may hereafter be
amended from time to time.

 

  (k) “Separation from Service” shall mean a “separation from service” with the
Company and all Affiliated Companies within the meaning of Code section 409A and
the regulations promulgated thereunder.

 

  (l) “SIP” shall mean the Union Pacific Corporation 2001 Stock Incentive Plan,
effective April 20, 2001, as amended; and the Union Pacific Corporation 2004
Stock Incentive Plan, effective April 16, 2004, and as it may thereafter be
amended from time to time, or any successor stock incentive plan.

 

  (m) “Thrift Plan” shall mean the Union Pacific Corporation Thrift Plan, as in
effect from time to time.

 

1.4 Terms Defined in the Thrift Plan - For all purposes of the Plan, the
following terms shall have the meanings specified in the Thrift Plan, unless a
different meaning is plainly required by the context: “Affiliated Company”;
“Board of Directors”; “Code”; “Company”; “Employee”; “ERISA”; and “Plan Year.”

 

1.5 Other Definitional Provisions - The terms defined in Sections 1.3 and 1.4 of
the Plan shall be equally applicable to both the singular and plural forms of
the terms defined. The masculine pronoun, whenever used, shall include the
feminine and vice versa. The words “hereof,” “herein” and “hereunder” and words
of similar import when used in the Plan shall refer to the Plan as a whole and
not to any particular provision of the Plan, unless otherwise specified.

 

3



--------------------------------------------------------------------------------

ARTICLE TWO

Deferrals and Credits

 

2.1 Deferrals and Credits

 

  (a) The Committee may permit an Eligible Employee to elect to make deferrals
from Awards (or, in the case of an Award under EIP, a portion of such Award) to
be credited under the Plan by filing an Award deferral agreement with the
Committee on such form as may prescribed by the Committee for such purpose,
subject to such terms and conditions as the Committee may from time to time
impose in its sole discretion. Notwithstanding the foregoing, such agreement
must be filed within the period permitted under paragraph (b) below and shall
authorize the Company or the Affiliated Company by which the Eligible Employee
is employed to reduce the Eligible Employee’s Award as elected by the Eligible
Employee as of the date determined pursuant to subparagraph (c) below. The
Company shall credit such amount to the Eligible Employee’s Account under the
Plan.

 

  (b) Any election by an Eligible Employee to defer an Award pursuant to
paragraph (a) must be made:

(1) If the Award is not performance-based compensation as defined under Code
section 409A and the regulations promulgated thereunder, prior to the beginning
of the calendar year in which the Eligible Employee performs the services for
which the Award is payable; and

(2) If the Award is performance-based compensation, as defined under Code
section 409A and the regulations promulgated thereunder, at least six (6) months
prior to the end of the performance period to which the Award relates and before
the date as of which such performance-based compensation becomes readily
ascertainable, within the meaning of Code section 409A and the regulations
promulgated thereunder, provided, however, that the Eligible Employee is
continuously employed from the earlier of the beginning of such performance
period or the date the performance goals for such performance period are
established through the date of the deferral election.

 

  (c)

An Eligible Employee’s deferral under paragraph (a) above shall be made as of
the same date that such Award would have been payable to the Eligible Employee
under EIP or SIP had such Award not been deferred under the Plan. In the event
the Eligible Employee satisfies the requirements for an Award under the EIP but
has a Separation from Service before the date the EIP Award would have been paid
to the Eligible Employee had such Award not been deferred under the Plan, it
shall nevertheless be paid in accordance with such deferral election and the
terms of this Plan (including without limitation the Specified Employee

 

4



--------------------------------------------------------------------------------

 

Restriction at Section 4.2) with respect to the implementation of such deferral
election.

 

  (d) If the Company reasonably anticipates that its deduction with respect to
an Award to a Participant would be reduced or eliminated by Code section 162(m),
such Award (or in the case of an Award under EIP, all or the portion thereof to
which the Code section 162(m) deduction limitation applies) shall be deemed to
be deferred by such Participant and shall be payable in accordance with
Section 4.3(d).

ARTICLE THREE

Valuation of Accounts

 

3.1 Establishment of Investment Funds - The Committee shall have the authority
in its sole discretion to provide a Participant with one or more investment
funds for the Participant’s Account and to add, delete, consolidate, substitute
or otherwise change any such investment funds from time to time as the Committee
may determine in its sole discretion. Notwithstanding any other provision of the
Plan that may be interpreted to the contrary, the investment funds are to be
used for measurement purposes only, and a Participant’s election of any such
investment fund, the allocation of the Participant’s Account thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account shall not be considered an actual investment of a
Participant’s Account in any such investment fund.

 

3.2 Transfers Between Investment Funds - Subject to such rules as the Committee
may prescribe from time to time in its sole discretion, a Participant may elect
to transfer such portion of a Participant’s interest in any investment fund as
permitted by the Committee to any other available investment fund. Such rules
may require that a Participant’s Account under this Non-Grandfathered Plan is
commingled for investment purposes with any “Account” a Participant may have in
the Union Pacific Corporation Deferred Compensation Plan (409A Grandfathered
Component). However, separate recordkeeping shall be maintained with respect to
the portions of the Participant’s benefit in the Deferred Compensation Plan
attributable to its Grandfathered and Non-Grandfathered components.

 

3.3 Valuation and Accounting -

 

  (a) Each investment fund shall be valued as such times and in accordance with
such method(s) of valuation as determined from time to time in the sole
discretion of the Committee, and the value of each Participant’s Account shall
be determined by reference to the portion of the Participant’s Account allocable
to each investment fund. The value of each Participant’s interest in an
investment fund may be measured in units, shares or dollars.

 

5



--------------------------------------------------------------------------------

  (b) The value of a Participant’s Account shall equal the aggregate value of
the investment funds allocable to such Account.

ARTICLE FOUR

Payments

 

4.1 Payments on Separation from Service or Date Certain -

 

 

(a)

A Participant who fails to make a timely election described in subparagraph
(b) shall be deemed to have elected to receive the value of his Award Account at
the time of his Separation from Service in a single lump-sum payment. Subject to
Section 4.2, such payment shall be made to the Participant (or if such
Participant is not living at the time of payment, to such Participant’s
Beneficiaries) as soon as administratively practicable following the
Participant’s Separation from Service, but in no event later than the end of the
calendar year in which the Participant’s Separation from Service occurs or, if
later, ninety (90) days after such Separation from Service. Notwithstanding the
foregoing, any Award Account established for an Award attributable to SIP to
which an amount is credited under Section 2.1(c) by reason of a Participant’s
disability shall be paid as soon as administratively practicable following the
date on which such amount is credited to the Award Account, but in no event
later than the end of the calendar year or the 15th day of the third calendar
month following the date on which such amount is credited to the Award Account,
regardless of any election made by the Participant.

 

(b)    (1)      A Participant who has any Award Account in the Plan as of any
time during the 2008 calendar year may elect in writing, according to such rules
and using such forms as may be prescribed by the Committee, to have any such
Account paid to him in one of the forms specified in paragraph (c) below,
provided such Participant’s Separation from Service occurs after December 31,
2008. Such election must be made no later than December 31, 2008.    (2)      A
Participant who makes a deferral election under Section 2.1 for an Award made
after December 31, 2008 may elect in writing, according to such rules and using
such forms as may be prescribed by the Committee, to have the Award Account
attributable to such Award paid to him in one of the forms specified in
paragraph (c) below. Such election must be made before the end of the period in
which to make a deferral election under Section 2.1(b) with regard to such
Award.

 

  (c) A Participant may elect to have his Award Account paid to him in
accordance with one of the following payment options, subject to Sections 4.2
and 4.3:

 

6



--------------------------------------------------------------------------------

  (1) A single lump sum distribution as provided in subparagraph (a) payable at
the earlier of (i) July of the year selected by the Participant or (ii) within
thirty (30) days of the Participant’s Separation from Service.

 

  (2) A single lump-sum distribution as provided in subparagraph (a) payable
(i) in the year of the Participant’s Separation from Service or (ii) if selected
by the Participant, January of the next year following such Separation from
Service;

 

  (3) Annual installments over a period not to exceed fifteen (15) years (such
installment period to be elected by the Participant), beginning (i) as soon as
administratively practicable following the Participant’s Separation from
Service, but in no event later than the end of the calendar year in which the
Participant’s Separation from Service occurs or, if later, ninety (90) days
after such Separation from Service, or (ii) if elected by the Participant,
January of the next year following such Separation from Service, with (under
either option) subsequent installments paid in January of each subsequent year,
with each installment determined by dividing the value of the Participant’s
then-undistributed Award Account under the Non-Grandfathered Plan by the number
of installments remaining to be made; or

 

  (4) A single lump-sum distribution payable in January of a year following the
Participant’s Separation from Service that is not earlier than two (2) years,
and not later than fifteen (15) years following the Participant’s Separation
from Service, such year to be elected by the Participant. The amount of such
distribution shall equal the balance in the Participant’s Award Account at such
specified date. Pending the lump-sum distribution as aforesaid, the
Participant’s Award Account shall continue to be invested in accordance with
Article Three. If the Award Account relates to amounts deferred into this Plan
from the SIP, the increase or decrease in the value of such Award Account shall
be accumulated as part of the Award Account and paid out as part of such lump
sum distribution. If the Award Account relates to amounts deferred into this
Plan from the EIP, then at the end of each calendar quarter following the
Participant’s Separation from Service, the net increase or decrease in the value
of such Award Account, measured from the first valuation of such Award Account
pursuant to Article Three which coincides with or next follows the Participant’s
Separation from Service, shall be determined. Subject to subparagraph (d)(1)(A),
the amount of any such net increase for any calendar quarter shall be
distributed to the Participant within thirty (30) days following the end of such
calendar quarter.

 

  (d) A Participant who has made the election or the deemed election described
in subparagraphs (b) or (a) respectively may elect in writing to modify the form
of payment and/or the payment commencement date for any Award Account (a
“modification election”) in accordance with the following rules:

 

7



--------------------------------------------------------------------------------

  (1) When a Participant’s existing form of payment

(A) is described in subparagraphs (a), (c)(2) or (c)(3) above, a Participant may
elect to receive the Participant’s Award Account in the form set forth in
paragraph (c)(2), (c)(3) and (c)(4) above, provided that any election of the
form described in subparagraph (c)(4) above shall not provide separate quarterly
payments of investment income,

(B) is described in subparagraph (c)(1) above, a Participant may (i) elect to
receive the Participant’s Award Account in a single lump sum distribution in
July of a later year, provided such July occurs before the Participant’s
Separation from Service or (ii) elect to receive the Participant’s Award Account
in the form described in subparagraph (c)(2), (c)(3) or (c)(4) above, provided
that any election of the form described in subsection (c)(4) above shall not
provide separate payments of investment income, and

(C) is described in subparagraph (c)(4) above, a Participant may elect to
receive the Participant’s Account in the form described in subsection (c)(3)
above or change to a later date as of which the Participant will be paid a
single lump-sum under subparagraph (c)(4) above.

 

  (2) A Participant’s modification election shall be made both prior to his
Separation from Service and at least twelve (12) months prior to the date on
which payments would have commenced in accordance with his prior election.

 

  (3)

Notwithstanding the payment date indicated by the form of payment elected
thereby, a Participant’s modification election to alter the date on which his
payments will commence and/or the form in which payment is made must have the
effect of postponing the payment commencement date by at least five (5) years,
and shall be administered accordingly. A Participant shall be permitted to make
a modification election or elections with respect to (i) all of his Award
Accounts with respect to amounts deferred from the SIP that are payable at the
same time and in the same form; (ii) all of his Award Accounts with respect to
amounts deferred from the EIP that are payable at the same time and in the same
form, and (iii) fifty percent (50%) of the balance as of the applicable payment
date of the Award Account(s) attributable to deferrals from the SIP or EIP, as
the case may be, that are payable in accordance with subparagraph 4.1(c)(1) in
the same year elected by the Participant in accordance with subparagraph
4.1(c)(1), each of which shall be considered a separately identified amount to
which the Participant is entitled to payment on a determinable date with the
meaning of Treas. Reg. § 1.409A-2(b)(2)(i), in accordance within such rules as
may be established by the Committee for this purpose consistent with the
requirements of Section 409A of the Code and the regulations

 

8



--------------------------------------------------------------------------------

 

thereunder. No such modification election shall be permitted if the payment
commencement date that was previously elected was more than ten (10) years after
the Participant’s Separation from Service.

 

  (4) In the case of a Participant who desires to (A) change the method of
payment from a single lump-sum distribution to annual installments, or
(B) postpone the payment commencement date of annual installments that he
previously elected, the maximum number of annual installments shall be fifteen
(15), minus the number of years (with a fractional year rounded up to a full
year) between the Participant’s Separation from Service and the postponed
payment commencement date.

 

  (5) For purposes of this paragraph (d),

(A) the date as of which payments to a Participant would have commenced, absent
the election provided by this paragraph, shall be deemed to be the first
possible date as of which such payments could have been made to the Participant;

(B) the quarterly payment of investment income provided under paragraph (c)(4)
above shall be treated as a separate form of payment from the single lump-sum
distribution provided by such paragraph; and

(C) the entitlement to a series of installment payments shall be treated as the
entitlement to a single form of payment.

 

  (e) On the death of a Participant who has not received payment of his full
Account under subparagraphs (a) or (c), the Committee shall cause the unpaid
balance of the Participant’s vested account to be paid in a single lump-sum
payment to such Participant’s Beneficiaries. Such payment shall be made as soon
as administratively practicable following completion of the first valuation of
the Participant’s Account pursuant to Article Three which coincides with or next
follows the Participant’s date of death, but in no event later than the end of
the calendar year in which the Participant’s date of death occurs or, if later,
ninety (90) days after such date of death.

 

4.2 Specified Employee Restriction - Notwithstanding anything in the Plan to the
contrary, no payment shall be made to a “specified employee” (as determined in
accordance with a uniform policy adopted by the Company with respect to all
arrangements subject to Section 409A of the Code maintained by the Company and
its Affiliated Companies) on account of such specified employee’s Separation
from Service until six (6) months plus one day following such specified
employee’s Separation from Service; provided however, in the event of the
specified employee’s death before his payment commencement date, this provision
shall not prevent payment of death benefits at the time prescribed by
Section 4.1(e).

 

9



--------------------------------------------------------------------------------

4.3 Additional Restrictions on Payment Options - Notwithstanding anything in
Section 4.1 to the contrary; except, however the last sentence of subparagraph
4.1(a):

 

  a) the Participant may always elect the payment option described in
subparagraph 4.1(c)(1) (providing for payment as of a specified date prior to
Separation from Service) with respect to amounts to be deferred to an Award
Account, regardless of the payment options the Participant may have elected with
respect to any Award Accounts previously established under this
Non-Grandfathered Plan.

 

  b) with regard to the payment options described in subparagraphs 4.1(c)(2),
4.1(c)(3) or 4.1(c)(4) (each providing for payment following Separation from
Service and henceforth referred to as the “Separation Payment Options”), the
Participant may elect only one such Separation Payment Option with respect to
(i) all Award Accounts consisting of amounts deferred into this Plan from the
SIP and (ii) all Award Accounts consisting of amounts deferred into this Plan
from the EIP (other than, in each case, Award Accounts for which the payment
option described in subparagraph 4.1(c)(1) has been elected). A Participant’s
initial election of a Separation Payment Option, with respect to amounts
deferred from the SIP or EIP, as the case may be, shall apply to all subsequent
deferrals from the SIP or EIP, as applicable, unless the Participant elects the
payment option described in subparagraph 4.1(c)(1) for such subsequent deferral.

 

  c) a Participant’s modification election made in accordance with
Section 4.1(d) may not change the form of payment of an Award Account from a
Separation Payment Option to the form of payment described in
subparagraph 4.1(c)(1). In addition, any change to a different Separation
Payment Option must apply to all Award Accounts attributable to deferrals from
the SIP or EIP, as the case may be, for which a Separation Payment Option has
been elected.

 

 

d)

in the event an Award Account is to be paid in accordance with the payment
option described in subparagraph 4.1(c)(1) prior to the Participant having a
Separation from Service, and at the time of such payment the Company reasonably
anticipates that its deduction with respect to the Award Account payable to such
Participant would be reduced or eliminated by Code section 162(m), such payment
shall be deferred until such Participant has a Separation from Service, and
shall, subject to Section 4.2, be paid in a single lump-sum distribution as soon
as administratively practicable following the Participant’s Separation from
Service, but in no event later than the end of the calendar year or the 15th day
of the third calendar month following the Participant’s Separation from Service.
An Award deferred in accordance with Section 2.1(d) shall be paid at the time
and in the manner described in the preceding sentence.

 

4.4 Responsibility for Payments - All payments attributable to credits made
hereunder on behalf of a Participant shall be made by the Company on its own
behalf or on behalf of the Affiliated Company by who such Participant was
employed when such credits were made. Such Affiliated Company shall reimburse
the Company for all amounts paid on its behalf.

 

10



--------------------------------------------------------------------------------

ARTICLE FIVE

Administration

 

5.1 Responsibilities and Powers of the Committee - The Committee shall be solely
responsible for the operation and administration of the Plan and shall have all
powers necessary and appropriate to carry out its responsibilities in operating
and administering the Plan. Without limiting the generality of the foregoing,
the Committee shall have the responsibility and power to interpret the Plan, to
make factual determinations and to determine whether a credit should be made on
behalf of a Participant, the amount of the credit and the value of the amount so
credited on any subsequent date. The determination of the Committee, made in
good faith, shall be conclusive and binding on all persons, including
Participants and their Beneficiaries. The Committee may delegate part or all of
its authority to operate and administer the Plan to the Senior Vice
President-Human Resources of the Company and may grant authority to such person
to execute agreements or other documents relating to the administration of the
Plan as such person deems necessary or appropriate.

 

5.2 Outside Services - The Committee may engage counsel and such clerical,
medical, financial, investment, accounting and other specialized services as its
may deem necessary or desirable to the operation and administration of the Plan.
The Committee shall be entitled to rely, and shall be fully protected in any
action or determination or omission taken or made or omitted in good faith in so
relying, upon any opinions, reports or other advice which is furnished by
counsel or other specialist engaged for that purpose.

 

5.3 Indemnification - The Company shall indemnify the members of the Committee
against any and all claims, loss, damages, expense (including reasonable counsel
fees) and liability arising from any action or failure to act or other conduct
in the Committee member’s official capacity, except when the same is due to her
own gross negligence or willful misconduct.

 

5.4 Claims Procedures - The claims procedures set forth in Article XIII of the
Thrift Plan shall apply to any claim for benefits hereunder, subject to such
changes as the Committee deems necessary or appropriate.

 

11



--------------------------------------------------------------------------------

ARTICLE SIX

Amendment and Termination

 

6.1 Amendment - The Board of Directors reserves the right at any time and from
time to time, and retroactively if deemed necessary or appropriate to conform
with governmental regulations or other policies, to modify or amend in whole or
in part any or all of the provisions of the Plan. In addition, the Senior Vice
President-Human Resources of the Company may make (a) all technical,
administrative, regulatory and compliance amendments to the Plan or (b) any
other amendment to the Plan that will not significantly increase the cost of the
Plan to the Company as she deems necessary or appropriate. Notwithstanding
anything to the contrary above, no amendment shall operate to reduce the accrued
benefit of any individual who is a Participant at the time the amendment is
adopted.

 

6.2 Termination - The Plan is purely voluntary and the Board of Directors
reserves the right to terminate the Plan at any time, provided, however, that
the termination shall not operate to reduce the accrued benefit of any
individual who is a Participant at the time the Plan is terminated.

ARTICLE SEVEN

General Provisions

 

7.1 Source of Payments - The Plan shall not be funded and all payments hereunder
to Participants and their Beneficiaries shall be paid from the general assets of
the Company. The Company shall not, by virtue of any provisions of the Plan or
by any action of any person hereunder, be deemed to be a trustee or other
fiduciary of any property for any Participant or his Beneficiaries and the
liabilities of the Company to any Participant or his Beneficiaries pursuant to
the Plan shall be those of a debtor only pursuant to such contractual
obligations as are created by the Plan and no such obligation of the Company
shall be deemed to be secured by any pledge or other encumbrance on any property
of the Company. To the extent that any Participant or his Beneficiaries acquire
a right to receive a payment from the Company under the Plan, such right shall
be no greater than the right of any unsecured general creditor of the Company.

 

7.2 No Warranties - Neither the Committee nor the Company warrants or represents
in any way that the value of each Participant’s Account will increase or not
decrease. Such Participant assumes all risk in connection with any change in
such value.

 

7.3

Inalienability of Benefits - No benefit payable under, or interest in, the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any attempt to do so shall be
void; nor shall any such benefit

 

12



--------------------------------------------------------------------------------

 

or interest be in any manner liable for or subject to garnishment, attachment,
execution or levy or liable for or subject to the debts, contracts, liabilities,
engagements or torts of any Participant or his Beneficiaries. In the event that
the Committee shall find that any Participant or his Beneficiaries has become
bankrupt or that any attempt has been made to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any benefit payable under, or
interest in, the Plan, the Committee shall hold or apply such benefit or
interest or any part thereof to or for the benefit of such Participant or his
Beneficiaries, his spouse, children, parents or other relatives or any of them.

 

7.4 Expenses - The Company shall pay all costs and expenses incurred in
operating and administering the Plan, including the expense of any counsel or
other specialist engaged by the Committee.

 

7.5 No Right of Employment - Nothing herein contained nor any action taken under
the provisions hereof shall be construed as giving any Participant the right to
be retained in the employ of the Company or any Affiliated Company.

 

7.6 Limitations on Obligations - Neither the Company, nor any Affiliated
Company, nor any officer or employee of either, nor any member of the Board of
Directors nor the Committee shall be responsible or liable in any manner to any
Participant, Beneficiary or any person claiming through them for any action
taken or omitted in connection with the granting of benefits or the
interpretation and administration of the Plan.

 

7.7 Withholding - The Company shall, on its own behalf or on behalf of the
Affiliated Companies, withhold from any payment hereunder the required amounts
of income and other taxes.

 

7.8 Headings - The headings of the Sections in the Plan are placed herein for
convenience of reference and, in the case of any conflict, the text of the Plan,
rather than such heading, shall control.

 

7.9 Construction - The Plan shall be construed, regulated and administered in
accordance with the laws of the State of Utah, without regard to the choice of
law principles thereof.

 

7.10 Payments to Minors, Etc. - Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipting therefor
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person and
such payment shall fully discharge the Committee, the Company, all Affiliated
Companies and all other parties with respect thereto.

 

13